Case: 19-10546      Document: 00515408908         Page: 1    Date Filed: 05/07/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                      No. 19-10546
                                                                                  FILED
                                                                               May 7, 2020
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff-Appellee

v.

STEPHAN HAMILTON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:16-CV-122
                             USDC No. 4:12-CR-249-1


Before SMITH, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Stephan Hamilton, federal prisoner # 45442-177, pleaded guilty to
conspiracy to possess with intent to distribute methamphetamine and was
sentenced to the statutory maximum sentence of 240 months. The district
court denied Hamilton’s 28 U.S.C. § 2255 motion on the merits without holding
an evidentiary hearing. Hamilton now seeks a certificate of appealability
(COA).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10546    Document: 00515408908     Page: 2   Date Filed: 05/07/2020


                                 No. 19-10546

      To obtain a COA, Hamilton must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, claims
are rejected on the merits, the prisoner must “demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims
debatable or wrong” or that the issues presented “deserve encouragement to
proceed further.”    Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal
quotation marks and citation omitted).
      Hamilton fails to make the required showing on his claims that trial
counsel was ineffective with respect to his guilty plea and at sentencing. See
id. His motion for a COA is therefore denied. Because he has not briefed his
district court claim that appellate counsel was ineffective, he has abandoned
that claim. See McGowen v. Thaler, 675 F.3d 482, 497 (5th Cir. 2012); see also
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). We construe the motion for
a COA with respect to the district court’s failure to hold an evidentiary hearing
as a direct appeal of that issue, see Norman v. Stephens, 817 F.3d 226, 234 (5th
Cir. 2016), and affirm.
      COA DENIED; AFFIRMED.




                                       2